Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 09/16/2020, in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority to TAIWAN 109126182 filed on 08/03/2020. The certified copy of priority has been filed on 11/13/2020.

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 09/16/2020, 0205/2021, 06/29/2021, 09/03/2021, 01/28/2022 and 02/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Examiner’s Note

Claims 1-10 refer to "An image quality assessment method”, and Claims 11-20 refer to " An image quality assessment apparatus”. Claims 11-20 are similarly rejected in light of rejection of claims 1-10, any obvious combination of the rejection of claims 1-10, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 
			
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al. (US 20070110305 A1), hereinafter Corcoran, in view of Almohamedh (US 20170019454 A1). Hereinafter Hamad.

	Regarding claim 1, Corcoran discloses an image quality assessment method, comprising (Abstract): forming a plurality of to-be-assessed blocks for an image ([0029]); inputting the to-be-assessed blocks to a quality assessment model, wherein the quality 5assessment model is trained based on a machine learning algorithm ([0171], Fig. 5, [0188], neural network); and determining a quality of the image according to an output result of the quality assessment model ([0137]-[0138]). 
	Corcoran discloses all the elements of claim 1 but Corcoran does not appear to explicitly disclose in the cited section quality assessment model.
	However, Hamad from the same or similar endeavor teaches quality assessment model ([0052]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran to incorporate the teachings of Hamad to improve video quality to meet user expectation (Hamad, [0007). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

 
	Regarding claim 2, Corcoran in view of Hamad discloses the image quality assessment method of claim 1, wherein the output result of quality assessment model comprises one of a plurality of objective functions, and the step of 10determining the quality of the image according to the output result of the quality assessment model comprises: determining a calculated value of the objective function corresponding to each of the to-be-assessed blocks; and determining a quality corresponding to the to-be-assessed block according to the 15calculated value, wherein the output result of the quality assessment model further comprises at least one of an image feature, a perception assessment score and a statistical distribution of the to-be- assessed block (Corcoran, [0029], [0137]-[0138], [0171], [0188], Fig. 5, Hamad, [0052], [0058], [0089]).  

	Regarding claim 3, Corcoran in view of Hamad discloses the image quality assessment method of claim 2, wherein the statistical 20distribution is correlated with a natural image statistical distribution, and the step of determining the calculated value of the objective function corresponding to each of the to-be-assessed blocks comprises: determining a calculated value corresponding to each of the to-be-assessed blocks according to the statistical distribution (Corcoran, [0029], [0137]-[0138], [0171], [0188], Fig. 5, Hamad, [0052], [0058], [0089]).  

	Regarding claim 4, Corcoran in view of Hamad discloses the image quality assessment method of claim 2, wherein the perception -16-File: 099572usf assessment score is obtained based on an actual rating result of human perception, a mean opinion score (MOS) database or a differential mean opinion score (DMOS) database, and the step of determining the calculated value of the objective function corresponding to each of the to-be-assessed blocks comprises: 5determining a calculated value corresponding to each of the to-be-assessed blocks according to the perception assessment score (Corcoran, [0029], [0137]-[0138], [0171], [0188], Fig. 5, Hamad, [0052], [0058], [0089]).  

	Regarding claim 5, Corcoran in view of Hamad discloses the image quality assessment method of claim 2, wherein each of the objective functions has an upper limit and a lower limit, and the step of determining the quality corresponding to the to-be-assessed block according to the calculated value comprises: 10determining whether the calculated value is between the upper limit and the lower limit of the corresponding objective function (Corcoran, [0029], [0137]-[0138], [0171], [0188], Fig. 5, Hamad, [0052], [0058], range, [0089]).  

	Regarding claim 6, Corcoran in view of Hamad discloses the image quality assessment method of claim 5, wherein after determining whether the calculated value is between the upper limit and the lower limit of the corresponding objective function, the method further comprises: 15in response to the calculated value being between the upper limit and the lower limit, playing the image; and in response to the calculated value not being between the upper limit and the lower limit or not having a solution, not playing the image (Corcoran, [0029], [0137]-[0138], [0171], [0188], Fig. 5, Hamad, [0052], [0057]-[0073], [0089]).  

	Regarding claim 7, Corcoran in view of Hamad discloses the image quality assessment method of claim 1, wherein the step of determining 20the quality of the image according to the output result of the quality assessment model comprises: determining an encoding level of each of the to-be-assessed blocks, wherein the different encoding levels correspond to different weights; and determining the quality of the image according to qualities of the to-be-assessed blocks and the corresponding weights (Corcoran, [0029], [0137]-[0138], [0171], [0174], [0188], [0188], Fig. 5, Hamad, [0052], [0057]-[0073], [0089]).  

	Regarding claim 8, Corcoran in view of Hamad discloses the image quality assessment method of claim 1, further comprising: File: 099572usfusing a plurality of to-be-learned blocks in at least one scene image, a mean opinion score image database or a differential mean opinion score image database as learning data; and using the learning data as a training sample for training the quality assessment model, wherein 5perception assessment scores of a subjective assessment of the to-be-learned blocks are counted; and the perception assessment scores corresponding to the to-be-learned blocks are used as the training sample for training the quality assessment model (Corcoran, [0029], [0137]-[0138], [0171], [0174], [0188], [0188], Fig. 5, Hamad, [0052], [0057]-[0073], [0089], [0179]-[0196]).  

	Regarding claim 9, Corcoran in view of Hamad discloses the image quality assessment method of claim 1, further comprising: 10determining one of a plurality of objective functions according to at least one of an image feature, a perception assessment score and a statistical distribution corresponding to a plurality of to-be-learned blocks, and using the plurality of to-be-learned blocks and the objective function as a training sample for training the quality assessment model (Corcoran, [0029], [0137]-[0138], [0171], [0174], [0188], [0188], Fig. 5, Hamad, [0052], [0057]-[0073], [0089], [0179]-[0196]).
 
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran in view of Hamad further in view of Deng et al. (US 20190132001 A1). Hereinafter Deng.
 
	Regarding claim 10, Corcoran in view of Hamad all the elements of claim 10 but they do not appear to explicitly disclose in the cited section the image quality assessment method of claim 1, further comprising: 15re-encoding the image according to the quality of the image.
	However, Deng from the same or similar endeavor teaches further comprising: 15re-encoding the image according to the quality of the image ([0020]-[0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Corcoran in view of Hamad to incorporate the teachings of Deng to improve efficiency and performance (Deng, [0010]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 11-20, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487